Citation Nr: 1207204	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  05-13 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs Regional Office (RO) in New Orleans, Louisiana, that denied, among other claims, the issue presently on appeal.  This claim was previously remanded by the Board in July 2010 for additional evidentiary development.  

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in May 2008.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  


FINDINGS OF FACT

1.  The Veteran's hypertension did not manifest during, or as a result of, active military service.  

2.  The Veteran's hypertension was not caused by, or permanently aggravated by, his service-connected PTSD.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for hypertension, to include as secondary to service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310(a) (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

A letter sent to the Veteran in April 2003 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Even though the Veteran was not provided with the Dingess requirements (specifically, how disability ratings and effective dates are assigned) until after the initial adjudication of the claim in an August 2008 letter, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  In any event, because the claim is being denied, any question as to the appropriate disability rating or effective date is moot, and there can be no failure-to-notify prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in March 2010 and an addendum was provided in September 2010.  VA has also obtained copies of the Veteran's private treatment records.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its July 2010 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) forwarded the Veteran's claims file to the March 2010 VA examination and that an addendum to this opinion was subsequently prepared.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as hypertension, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2010); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran's service treatment records are completely silent regarding treatment for hypertension or symptomatology of elevated blood pressure during military service.  Also, according to the Veteran's January 1972 separation examination, he had a systolic blood pressure of 114 and a diastolic blood pressure of 82 (114/82).  

The first evidence of record noting elevated blood pressure is a February 1999 private treatment record.  According to this record, the Veteran was suffering from facial swelling and itching.  It was noted that the Veteran stated that he had never had high blood pressure before this day.  The Veteran's blood pressure was found to be 140/90 at this time and he was diagnosed with high blood pressure.  The Veteran was subsequently diagnosed with questionable hypertension in February 2000.  There was no opinion offered suggesting any relationship to military service or PTSD.  

The Veteran was afforded a VA examination in March 2010.  The Veteran reported that his hypertension was diagnosed in 2000 but that he did not start taking medication to treat it until approximately one year prior to the examination.  Upon examination and review of the Veteran's claims file, the examiner concluded that the Veteran's hypertension was not related to military service or secondary to his PTSD.  The examiner explained that there was nothing in the Veteran's service records to indicate that he suffered from hypertension during military service.  Furthermore, the Veteran himself reported that it was not diagnosed until 2000.  The examiner also noted that there was nothing in the medical literature to indicate that PTSD was a cause of or a risk factor for hypertension.  Rather, hypertension could be aggravated by emotional or physical stress, diet, lack of exercise, kidney disease and several other medical conditions not including PTSD.  

The Veteran also submitted a portion of a study entitled "Hypertension in relation to posttraumatic stress disorder and depression in the US National Comorbidity Survey."  According to the provided abstract, the clinical literature was increasingly indicating that cardiovascular disease was more common among individuals with PTSD and depression.  The authors noted that after their study, PTSD appeared to be related to hypertension independent of depression.  

The Veteran also submitted an excerpt from a prior Board decision.  According to the highlighted portion of this decision, a VA psychologist noted that several research studies had linked heart disease and PTSD.  As such, the psychologist concluded that it was at least as likely as not that this veteran's hypertension was related to his PTSD/nightmare disorder.  

Finally, the previously noted VA examiner prepared an addendum to the March 2010 examination report in September 2010.  The examiner concluded that the medical literature submitted by the Veteran noted an "association" between PTSD and hypertension.  However, the examiner determined that this literature did not suggest a causal relationship.  The examiner explained that while it was possible that emotional stress could elevate a person's blood pressure, the evidence did not establish that it could cause or aggravate a person's systemic hypertension.  The examiner concluded that such an opinion would require pure speculation on his part as he had not seen any medical literature indicating that PTSD causes or aggravates hypertension.  


Analysis

The Veteran contends that he is entitled to service connection for hypertension.  Specifically, the Veteran has alleged that he suffers from hypertension as a result of his service-connected PTSD.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's hypertension is not secondary to his PTSD and that it did not otherwise manifest as a result of military service.  As such, service connection is not warranted.  

The Board will first address the Veteran's assertion that his hypertension is secondary to his PTSD.  The record reflects that the Veteran was granted service connection for PTSD, effective as of March 26, 2003, in an April 2010 rating decision.  According to the March 2010 VA examiner, there was nothing in the medical literature indicating that PTSD was a cause of or risk factor for hypertension.  In a September 2010 addendum, the examiner noted that he reviewed the medical literature submitted by the Veteran.  However, the examiner concluded that this literature simply noted an "association" rather than a causal relationship.  The examiner agreed that it was possible that emotional stress could cause an elevation of a person's blood pressure.  However, the examiner was unable to conclude that PTSD could cause or aggravate the actual disability of systemic hypertension.  Mere possibility is insufficient to warrant service connection.  Bostain v. West, 11 Vet. App. 124 (1998).  The record contains no other competent evidence relating the Veteran's PTSD to his hypertension.  Therefore, the preponderance of the evidence of record demonstrates that the Veteran's hypertension is not secondary to his PTSD.  

Likewise, the preponderance of the evidence of record suggests that service connection for hypertension is not warranted on a direct basis.  The Veteran's service treatment records are silent as to symptomatology of high blood pressure, and according to the January 1972 separation examination, the Veteran's blood pressure was 114/82.  Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm) or greater, or systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101.  As such, the record reflects that the Veteran did not suffer from hypertension at the time of his separation from active duty.  

There is also no evidence of hypertension until approximately 27 years following the Veteran's separation from active duty.  Therefore, the Veteran's hypertension is not presumed to have manifested during military service.  See 38 C.F.R. §§ 3.307(a)(3), 3.309.  Likewise, while the Veteran is presumed to have been exposed to Agent Orange due to his service in Vietnam, hypertension is not a disease that is presumed to be associated with herbicide exposure.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.309(e).  

Finally, the March 2010 VA examiner concluded that there was nothing in the Veteran's service records to suggest that he suffered from hypertension during military service.  The record contains no other medical evidence suggesting any relationship between the Veteran's hypertension and his military service.  As such, the preponderance of the evidence of record demonstrates that the Veteran's hypertension did not manifest during, or as a result of, active military service.  

The Board recognizes that the Veteran has submitted a portion of a study suggesting that there appeared to be an association between hypertension and PTSD.  However, this article does not demonstrate that the Veteran's hypertension is in fact related to his service-connected PTSD.  With regard to medical treatise evidence, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  In the present case, the Veteran has not submitted any medical opinion suggesting that his hypertension is in fact associated with his PTSD.  Rather, the only medical opinions of record failed to find an association between these two disorders, even after consideration of the Veteran's medical article.  

Furthermore, while the Veteran has found a Board decision in which service connection for hypertension as secondary to PTSD was granted in the past, this in no way reflects that the Veteran is also entitled to service connection.  A review of the full text of the decision referenced by the Veteran reveals that a psychologist opined that it was at least as likely as not that the Veteran's hypertension was related to his PTSD following an examination of the Veteran and a review of numerous psychiatric studies.  In the present case, however, a medical professional specifically concluded after examining the Veteran and reviewing the medical literature that there was no association between the Veteran's hypertension and his PTSD.  Therefore, the facts in the case cited by the Veteran are entirely different from the facts in the present appeal, and as such, this prior decision does not suggest that the Veteran is entitled to service connection.  

The Board recognizes that the Veteran believes his hypertension is related to his service-connected PTSD.  However, the record contains no evidence to suggest that the Veteran is competent to offer a medical opinion as complex as associating hypertension to a psychiatric disorder.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  The Veteran did testify during his May 2008 hearing that he was told that he had elevated blood pressure due to stress when visiting a doctor in 1974.  While the Veteran would certainly be competent to offer this testimony, the credibility of this statement is questionable.  Upon treatment in February 1999, the Veteran specifically stated that he had never had high blood pressure before that day.  The Veteran also testified in May 2008 that he had only had hypertension for "probably" 10 years, demonstrating that he was not diagnosed with hypertension in 1974.  Therefore, the record contains no competent and credible lay evidence of a relationship between the Veteran's hypertension and his PTSD or military service.  

In addition to not being credible, the above statement in and of itself fails to suggest that the Veteran is entitled to service connection.  A single incident of high blood pressure is not evidence of a chronic disability such as hypertension.  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1).  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for hypertension, to include as secondary to PTSD, must be denied.


ORDER

Service connection for hypertension, to include as secondary to PTSD, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


